DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12-19, 21, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 14, it is unclear if “a previous single support dynamic state” in line 25 is the same as “a single support dynamic state” in line 17.
In claims 1 and 14, it is unclear what the specific steps are that minimize a duration of double support states.
In claims 1 and 14, it is also not clear what “satisfies the advanced gait threshold” [emphasis added]. For example, an angular position or velocity might be “more than” or “less than” a threshold and still satisfy it depending on what the threshold represents.
Finally, in claims 1 and 14, the term “substantially in immediate succession” he is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12, 14-19, 21, 25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asbeck et al. (PG Pub. 2018/0008502).
Regarding Claim 1, Asbeck discloses a control method of controlling a mobility device having a plurality of mobility device components including a right hip joint component (see connection element 222; Fig. 2) and a right knee joint component (see connection element 224; Fig. 2) corresponding to a right leg, and a left hip joint component and a left knee joint component corresponding to a left leg (the same elements are mirrored on the left side; Fig. 3A), the control method comprising the steps of:
providing said mobility device, said mobility device further including a control system (see control system 500; Fig. 1) for controlling operation of the mobility device components to selectively configure and modulate the hip and knee joint components to perform a gait cycle (see par. 89 and 144);
providing within said mobility device a control application to be executed by the control system to control the gait cycle (see software programs; par. 279-280);
providing within said mobility device a plurality of sensors (see sensors 400) to detect a state of the hip and knee joint components to determine an angular position of the right leg and left leg during the gait cycle (see par. 138 and “angle data” in par. 215); and
executing the control application with the control system further to perform the steps of:
sensing at least one of an angular position or an angular velocity of a stance leg during stepping during a single support dynamic state of the gait cycle comprising a stepping state in which one leg is swinging while the opposing leg is the stance leg during stepping (see par. 10-11 and 139);
determining whether the angular position or angular velocity satisfies an advanced gait threshold (see maximum flexion angle; par. 10, 215 or angular velocity; par. 180, 236); and
when it is determined that the angular position or angular velocity satisfies the advanced gait threshold, the control system employs advanced gait control of the hip and knee joint components (see par. 180, 211, and 236) whereby a determination to initiate stepping is made during a previous single support dynamic state comprising a stepping state in which one leg is swinging while the opposing leg is the stance leg during stepping (see par. 207-208), thereby initiating a stepping motion in which steps are taken substantially in immediate succession to minimize a duration of double support states in which both legs are in stance between single support dynamic states (see par. 145 and “automatic adjustment” in par. 207). The examiner considers the propulsion created by the control system necessarily minimizes the duration of double support states, especially if the patient is propelled into running. 
Regarding Claims 2-3 and 15-16, Asbeck discloses wherein for advanced gait control the control system controls the hip joint components to utilize advanced gait joint trajectories in which hip joint component velocities are non-zero for the hip joint components during transitions from swing states to stance states of the gait cycle (see par. 180) [emphasis added]. The examiner considers a (+ or -) sign implies non-zero as the user is transitioning from swing to stance and back to swing. This does not preclude a zero velocity for the brief moment a leg may be in stance position. The same holds true for the knee joint.
Regarding Claims 4-5 and 17-18, Asbeck discloses wherein when an advanced gait trajectory is utilized during hip joint component swing, the control system employs an advanced gait trajectory in a subsequent hip joint component stance (see par. 186 and 226). Asbeck teaches the same effect is applicable to other joints, such as the knee joint (see par. 186).
Regarding Claims 6 and 19, see rejection of similarly worded Claim 1 above. Asbeck further discloses the control system responds immediately to a previous step by way of hip joint component swing-to-stance extension, and/or knee joint component stance-to-swing flexion (see par. 10, 71, 145 and Fig. 23C).
Regarding Claims 8 and 21, Asbeck discloses wherein the angular position is measured of a left stance leg during stepping during a single support dynamic state of the gait cycle to determine whether to take a step with the right leg, and the angular position is measured of a right stance leg during stepping during a single support dynamic state of the gait cycle to determine whether to take a step with the left leg (see “opposing leg”; par. 239).
Regarding Claims 12 and 25, Asbeck discloses wherein the angular position of the stance leg during stepping is sensed between mid-stance to terminal stance of said stance leg during stepping (see Fig. 22A/B). The examiner considers since the angular position of the legs is measured in real-time (see par. 10), then the mid-stance to terminal stance are necessarily sensed.
Regarding Claims 14 and 27, see rejection of Claim 1 above. Asbeck further discloses program code for controlling the mobility device (see par. 279).
Regarding Claim 28, Asbeck discloses wherein the mobility device is a legged mobility exoskeleton device (see par. 121) comprising a plurality of drive components that drive a plurality of joint components including at least knee joint components and hip joint components (see actuation elements 220 which include hip joint components 222 and knee joint components 224; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck et al. (PG Pub. 2018/0008502) in view of Kazerooni et al. (PG Pub. 2013/0237884).
Regarding Claims 13 and 26, Asbeck does not elaborate on the decision when the gait threshold condition is not satisfied. Kazerooni discloses a similar gain control system wherein when it is determined that the advanced gait threshold condition is not satisfied, the control system employs standard gait control in which double support states are maintained between single support dynamic states, and a decision whether to step is made by sensing an angular position of the forward leg during the double support state (see par. 25 and 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine whether or not to make a step by sensing the angular position of the forward leg because Kazerooni teaches it provides safer and more deterministic movement (see par. 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al. (US Patent 10531967) discloses a walking apparatus that considers angular velocity with respect to a threshold to control driver movements (see Fig. 4 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792         

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792